PER CURIAM.
The appeals referee determined the claimant was discharged for misconduct and thus ineligible for unemployment compensation benefits. The record supports the referee’s findings, and the law supports her decision. See Boyd v. Ikon Office Solutions, Inc., 743 So.2d 1152 (Fla. 3d DCA 1999) (contentious and argumentative refusal to perform assigned work justified determination of misconduct); Jennings v. Unemployment Appeals Comm’n, 689 So.2d 1193 (Fla. 4th DCA 1997) (repeated warnings and no explanation for continued unsatisfactory behavior justified determination of misconduct). Benefits were properly denied.
AFFIRMED.
GUNTHER and GROSS, JJ., concur.
FARMER, J., concurs specially with opinion.